Grubb, J.,
charging the jury :
Gentlemen of the jury:—Under this indictment Edward J. Fahey is charged with unlawfully selling intoxicating liquor, to wit, lager beer, to one John M. Greminger, the said John M. Greminger then and there being a minor under the age of twenty-one years.
You are to be satisfied, in the first place, that Edward J. Fahey, on or about the time mentioned, did sell intoxicating liquor, viz lager beer, to John M. Greminger. If you are satisfied from the evidence that he did sell the said lager beer to John M. Greminger, then you are fnrther to be satisfied that at the time of such sale Greminger was under the age of twenty-one years. The Court have reached the conclusion that the seller of the liquor is not absolutely bound to know the age, that is, whether the purchaser is under twenty-one years of age, but he is bound to use all reasonable means for ascertaining the fact whether he is under the age of twenty-one at the time of the alleged sale.
It is for you in this case to determine, first, whether the lager beer was sold to him, and, secondly, if so, whether Edward J. Fahey used all the means reasonably necessary to ascertain and know whether or not he was under the age of twenty-one years. If he did use all the reasonable means necessary under the circumstances to ascertain whether he was under the age of twenty-one or not, and honestly believed that he was, and was deceived, then you may render a verdict of not guilty.
*588We further say to you that this law was made for the protection of minors against the use of intoxicating liquors; and that if the liquor dealer takes advantage of any information which he may have, without having exercised reasonable care and diligence in acquiring accurate information under all the circumstances, for the purpose of avoiding his duty or, as a cover for the violation of this law, then he would be guilty under the law.
Verdict, not guilty.